DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1-6, drawn to a chemical resistant composite support pad mold, classified in B29C 33/00.
Il. Claim 7, drawn to a chemical resistant composite pad, classified in B32B 3/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as apparatus and product made. The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)). In this case, the product could be made by another and materially different apparatus such as a mold without a lid or magnetic cover.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A search for any one of the inventions would require searching classifications not required for the other two inventions.


The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used ina rejection under 35 U.S.C. 103 or pre-AlA 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Martin High on 9/29/2021 a provisional election was made without traverse to prosecute the invention of Group II, claim 7. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 7 is held to be indefinite because there is no antecedent basis for the term “the same polymer coating used in the top mold coating and the bottom mold coating.”  For examination purpose, said phrase is understood to be equivalent to the polymer agent.”
There is also no antecedent basis for the term “the joint.”
Additionally, claim 7 is held to be indefinite because the term “controlled run” does not have an art-accepted meaning and said term is not defined in the specification.
There is no antecedent basis for the term “the controlled run agent”.

There is no antecedent basis for the term “the lid aperture.”
There is no antecedent basis for the term “the pneumatic ejection port” or “the magnetic cover.”
There is no antecedent basis for the term “the support pad.”  For examination purposes, said term is understood to be synonymous with “the chemical resistant composite support pad.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2015/0352816).
Wang teaches a process of making a component comprising an inner foam layer (herein relied upon to read on the claimed foam material) with a seamless stiff polymer material (herein understood to read on the claimed coating material) surrounding the inner foam layer (abstract).  While the component of Wang is not made according to the claimed method limitations, the courts have held the method of making a product does not patentably distinguish the claimed product from a product taught in the prior art unless the method of making the product inherently results in a materially different product.  In the present application, no such showing has been made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2013/0260080 teaches a process for making a coated foam composite.  US 2006/0165947 teaches a composite article comprising a foamed insulating resin core substantially encapsulated by a reaction injection molded rigid resin outer shell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/KEVIN R KRUER/     
 Primary Examiner, Art Unit 3649